DETAILED ACTION
Election/Restrictions
Claims 6-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7 June 2022.   The traversal is on the ground(s) that there is no burden on the examiner, suggesting that the claim sets (inventions) are related and include similar text.  This is not found persuasive because the different inventions, although being related as apparatus and method for use, as well as similar terminology, would require extensive search in differing areas.  For example, the apparatus as claimed, includes brush sets for cleaning three different surfaces, which may be applicable, and searched, within a wide range of cleaning and brushing areas (as shown by the current search), whereas the method limits the cleaning to a specific portion of an aircraft structure, which would limit the search to specifics of aircraft cleaning, but would also require extensive search therein to determine patentability of the claimed process.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
Pneumatic motors (plural) in claim 10
Spraying devices in claim 11
Sets of cleaning elements, each with bases and a plurality of cleaning channels in claim 12
A vacuum cover and first and second vacuum chambers of claim 14
First and second vacuum covers in claim 15
First and second members configured to clean the respective cleaning elements in claim 16
Vibration dampers of claim 17
Vacuum cover with first and second openings in claim 18
First and second ducts in claims 19 and 20
must be shown for the elected embodiment or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Each of the structural limitations set forth in these claims (except claim 13, which depends from claim 12) introduces structure that is not disclosed to be part of the elected embodiment of species C (Figures 4 and 15-21), to which independent claim 1 is solely directed.  Therefore, the limitations are understood to introduce new matter to the elected embodiment.  Therefore, each of these claims will not be examined in relation to the prior art due to the lack of support for the claimed structure in the elected embodiment that is being examined.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “the set of cleaning elements” in line 2 is unclear because there is more than one set of cleaning elements previously claimed. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The claim limitation “an applicator” could potentially invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  The specification as a whole merely discloses functions of the applicator with no disclosure of actual physical properties or structure.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (10-2010-0012571) in view of Lee et al. (KR 10-0890202).
Regarding claim 1, Park discloses an apparatus comprising: a platform (320/330; Figs. 10-11); a robotic interface (110 from Fig. 1; titled “Remote Controlled Robot…”) associated with the platform and configured for attachment to a robotic device in which the robotic device is configured to move the platform along a path, wherein the path is inherently capable of being an aircraft structure; a first set of cleaning elements (brushes on roller 360a on the top of the platform in Fig. 11) associated with the platform and configured to clean a first surface of the aircraft structure as the platform is moved along the path; a second set of cleaning elements (brushes on roller 364” on the front/right side of the platform) associated with the platform and configured to clean a second surface of the aircraft structure as the platform is moved along the path in which the second surface is substantially perpendicular to the first surface; wherein the first set of cleaning elements is configured to contact the first surface while the second set of cleaning elements contacts the second surface and in which the first surface is inherently capable of being a wing panel and the second surface is inherently capable of being a stringer attached to the wing panel; a third set of cleaning elements (brushes on lower roller in suction portion 363’, brush not shown but discloses for embodiment of Fig. 11; “installed on both sides to remove foreign substances from the surfaces of the duct” in reference to embodiment 300) configured to clean a third surface, inherently capable of being an aircraft structure in which the third surface is angled relative to the second surface and wherein the third surface of the aircraft structure is substantially perpendicular to the second surface and offset from the first surface and the third surface is of a flange extending from the stringer; and a vacuum system (360, 360” and 363’) associated with the platform and configured to dry (suction applied adjacent to the surface will inherently at least partially dry the surface due to increased airflow about the surface and removal of debris on the surface that is also wet/damp) the first surface and the second surface and remove undesired material from the first surface and the second surface as the platform is moved along the path.  However, Park fails to disclose that the device also uses a liquid to clean the respective surfaces.  Lee discloses another similar cleaning robot, intended for internal surface of ducts, similar to Park, but also being inherently capable of cleaning aircraft surfaces, also having a rotating brush and suction system for collecting debris, and Lee teaches that the device may also include a liquid nozzle to supply liquid to the surface(s) to be cleaned either during regular use or only when contamination is severe (in English translation paragraph starting with “A method of cleaning”).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide a similar liquid supply device to the apparatus of Park, for optional liquid cleaning, as taught by Lee, which is known in the art to improve cleaning functions by more effectively separating debris from surfaces, such that at least the first and second surfaces to be cleaned by Park would also be cleaned using liquid.  
Regarding claim 2, Park discloses that the first and second set of cleaning elements are first and second sets of brushes (each tuft of bristles on the respective rollers being considered a brush). 
Regarding claim 3, Lee teaches the nozzle for jetting liquid onto the surfaces to be cleaned, which may be considered to be an applicator due to the capability of applying liquid to a surface (with no specific structure set forth in the current application for the “applicator”, as discussed supra), and Lee further discloses that the nozzle is installed above the front surface of the robotic device to prevent clogging of the nozzle when the brush is not operated.  Therefore, it further would have been obvious to one of ordinary skill in the art to provide the nozzle to the device of Park in a similar location, to prevent clogging thereof, which will effectively apply liquid to the respective surface before cleaning with the first and second cleaning elements.  
Regarding claim 4, Park further discloses that a motor system may be included to adjust the arms of the platform relative to the robotic interface, which will be inherently capable of functioning to move the first and second cleaning elements back and forth along a surface to be cleaned multiple times as the platform is moved along a path.  
Regarding claim 5, Park discloses that the first set of cleaning elements is a first plurality of bristles and the second set of cleaning elements is a second plurality of bristles.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R MULLER whose telephone number is (571)272-4489. The examiner can normally be reached M/W/F 8-6, alternating T/Th 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN R MULLER/Primary Examiner, Art Unit 3799                                                                                                                                                                                                        6 July 2022